      Case 1:19-cv-00022-DPM Document 53 Filed 08/18/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     BATESVILLE DIVISION

CALVIN W. TERRY
ADC #116765                                                        PLAINTIFF

v.                            No. 1:19-cv-22-DPM

TOM BRADSHAW, Chaplain, Grimes Unit;
DEANGELO EARL, Warden, Grimes Unit;
DEXTER PAYNE, Chief Deputy/Assistant
Director, ADC; and WENDY KELLEY,
Director, ADC                                                    DEFENDANTS

                                    ORDER
     1. After Magistrate Judge Volpe filed his recommendation,
Doc. 50, the Court received a supplemental amended summary
judgment response from Terry, Doc. 51.               The Court has read and
considered that paper in ruling on the recommendation.
     2. Terry's embedded objection about discovery is overruled.
Doc. 52 at 1-2. Magistrate Judge Volpe did not clearly err or misapply
the law in denying without prejudice Terry's post-deadline motion to
extend discovery. Doc. 31 & 32;       FED. R.   CIV. P. 72(a).
     3. On de novo review, the Court adopts Magistrate Judge Volpe's
careful recommendation, Doc. 50, and overrules Terry's objections,
Doc. 52.   FED. R.   CIV. P. 72(b)(3). Terry's claims for injunctive relief are
moot; and he hasn't shown that the defendants substantially burdened
      Case 1:19-cv-00022-DPM Document 53 Filed 08/18/20 Page 2 of 2



his ability to practice his religion. The motion for summary judgment,
Doc. 3 7, is therefore granted.    Terry's remaining claims will be
dismissed with prejudice.
     So Ordered.



                                  D.P. Marshall~
                                  United States District Judge




                                   -2-
